Platzek, J.
This is an application to direct the custodians of primary records to strike from the enrollment book prepared.and kept by them the names of Cuthbert B. Bailey and Stephen J. Duffy, both of the fifth election district of the fifteenth Assembly district, in the county of blew York. It is conceded that both Bailey and Duffy enrolled with the Democratic party in 1906, and that they enrolled with the Bepublican party in 1907. The applicant, a qualified elector, contends that the citizens whom he seeks to prevent from participating in the primaries in 1908 are disqualified to vote at such election for the reason that when they enrolled in 1907 with the Bepublican party they severally improperly declared under the statute, " I have not enrolled with or participated in any prima/t'y election or convention of any other party since the first day of last year;" that the words “ since the first day of last year " 'must be construed to relate to January 1, 1906, and ending January 1, 1907. The Primary Election Law is chapter 179 of the Laws of 1898, as amended by chapter 473 of the Laws of 1889. Subdivision 1 of section 3 provides the method by which an elector may enroll. The form of the enrollment blank is prescribed in the same section of the statute. It is headed “ Primary Enrollment for Year- (the blank being intended for the insertion of the year). .The primary year is also defined in the same section, subdivision 8: “ Such enrollment books shall go into effect on the first day of January following the days of registration on which they are begun, and shall, with any additions or changes made as herein provided, remain in force until the first day of the following January, when they shall be superseded by the new enrollment books, as herein provided.” It is therefore quite apparent that the Legislature did not intend to provide for a calendar but a political year from the January following the registration and enrollment until the next succeeding January. Thus, when, as in subdivision 1, it refers to ffthe first official primary election of the year,” the year there referred to is the one beginning on January first succeeding the enrollment. Chapter 111 of the Laws of 1903 provides that no elector who has once enrolled in a political party shall be *3permitted to enroll in another political party before the first of the next four days of registration. People ex rel. Moscowitz v. Voorhis, 41 Misc. Rep. 360.
Motion denied. No costs.
Settle order on notice.